Filed 4/12/21 P. v. Spencer CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D078136

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCE257643)

 JULIE LYNN SPENCER,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Daniel G. Lamborn, Judge. Affirmed.
         Lynda A. Romero, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         In March 2007, a jury convicted Julie Lynn Spencer of second degree

murder (Pen. Code,1 § 187, subd. (a)); robbery with the use of a knife (§§ 211,
12022, subd. (b)(1)); attempted arson (§§ 664 & 451, subd. (a)); cruelty to an
adult with great bodily injury (§§ 368, subd. (b)(1) & 12022.7, subd. (c));


1        All further statutory references are to the Penal Code.
caretaker theft (§ 368, subd. (e)); false imprisonment of a dependent adult
(§ 368, subd. (f)); and two counts of forgery (§ 470, subd. (d)). Spencer was
sentenced to an indeterminate term of 15 years to life plus two years in
prison.
      Spencer appealed and this court affirmed her conviction in an
unpublished opinion. (People v. Spencer (July 31, 2008, D051183) [nonpub.
opn.].)
      In 2019, Spencer filed a form petition for resentencing under
section 1170.95. The trial court appointed counsel, received briefing from the
parties, reviewed the record of conviction and considered this court’s prior
opinion. After reviewing the material, the court found the record established
Spencer acted alone and was the actual killer of the victim. The court found
Spencer had not demonstrated a prima facie case for relief under section
1170.95 and denied Spencer’s petition for resentencing.
      Spencer filed a timely notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende) indicating counsel has not been able to identify any
arguable issues for reversal on appeal and asks the court to review the record
for error as mandated by Wende. We offered Spencer the opportunity to file
her own brief on appeal, but she has not responded.
                           STATEMENT OF FACTS
      The facts of the offenses are fully set forth in our prior opinion.
Appellate counsel has included a summary of the facts from our opinion. We
incorporate it here for convenience.
      On December 10, 2005, Spencer attacked Parks in his mobile home.
She punched and kicked him, cut him, bound him with a vacuum cord and




                                        2
attempted to set fire to Parks and his mobile home. Spencer took both of
Parks’s hearing aids and all of his telephones.
      Because of his injuries and the removal of the phones, Parks was
unable to summon help. He was able to crawl into bed and the next morning
he was able to crawl to his car and drive the short distance to his neighbor in
order to get help.
      Parks suffered four facial fractures, a broken rib, lacerations on his
hand and ear and multiple bruises over his body. He was taken to the
hospital where he remained until he stabilized. Parks was then sent to a
nursing home. After a short time his condition deteriorated, and he was
returned to the hospital. He was returned to the nursing home on January 3,
2006, and died there four days later.
      The medical examiner testified that Parks died as a result of the
injuries inflicted on him on December 10, 2005, together with his pre-existing
condition. The examiner concluded that the injuries inflicted on Parks were
significant and life threatening to him given his pre-existing condition. The
examiner denied that any injuries that may have been caused by a fall from
his wheelchair at the nursing home acted as an intervening cause of death.
                                DISCUSSION
      As we have noted appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders) counsel
has identified the following possible issue which was considered in evaluating
the potential merits of this appeal: Did the court improperly conclude
Spencer was statutorily ineligible for relief pursuant to section 1170.95
because she was the actual killer?




                                        3
      We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Spencer on this appeal.
                               DISPOSITION
      The order denying Spencer’s petition for resentencing under
section 1170.95 is affirmed.




                                                    HUFFMAN, Acting P. J.

WE CONCUR:




AARON, J.




DO, J.




                                     4